Opinion by
White, P. J.
§ 228. Jurisdiction of county court. Suit was brought in justice’s court for $150 damages. Judgment rendered for defendants that they recover costs. On appeal to the county court a motion to dismiss the appeal for want of jurisdiction was sustained, on the ground that the amount of the judgment appealed from was less than $20. Held, error.
*91November 21, 1882.
The amount in controversy in the original suit, and not the amount of the judgment rendered, determines on appeal the jurisdiction of the appellate tribunal. [Rev. Stats, art. 1165; Jones v. Jones, Austin Term, ante, p. 19.]
Reversed and remanded.